Citation Nr: 0815710	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-38 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1944 to April 
1946.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board Remanded 
the claim in March 2007.  

The veteran is more than 75 years of age, and his claim has 
been advanced on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in January 2007.  However, the Veterans 
Law Judge (VLJ) who conducted that hearing is no longer 
employed at the Board.  VA regulations provide that the VLJ 
who conducts a hearing must participate in the final 
determination of the claim.  38 C.F.R. § 20.707 (2007).  The 
veteran was notified of his right to request another hearing 
before the Board, and he requested another hearing, by a 
statement received in April 2008.   

Accordingly, the case is REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction so that a Travel 
Board hearing may be scheduled.  The RO 
should notify the appellant and his 
representative of the date, time and place 
of the hearing. After the hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report for 
the hearing, then in accordance with 
appellate procedures the claims file 
should be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion, 
either legal or factual, as to any final 
determination warranted in this case.  The 
purpose of this remand is to afford the veteran 
due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



